Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 15, 2016

                                     No. 04-15-00677-CV

       Helen A. MZYK, Karnes S4 Minerals, L.P., and Karnes S4 Management, L.L.C.,
                                     Appellants

                                              v.

            MURPHY EXPLORATION & PRODUCTION COMPANY-USA,
                               Appellee

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 14-04-00083-CVK
                         Honorable Donna S. Rayes, Judge Presiding


                                       ORDER

       Appellants’ unopposed motion for an extension of time to file their brief is granted. We
order appellants to file their brief by July 13, 2016.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court